Title: From Thomas Jefferson to Thomas Mann Randolph, 19 December 1803
From: Jefferson, Thomas
To: Randolph, Thomas Mann


               
                  Dear Sir
                  Washington Dec. 19. 03.
               
               The post of last night brings us agreeable information from New Orleans & Natchez. Genl. Wilkinson arrived at N. Orleans from Mobille Nov. 25. settled immediately with Laussat all the circumstances of the delivery, & proceeded next day to Fort Adams, where he would arrive on the 30th. & expect to meet Claiborne there ready for embarcation. on the 29th. Laussat demanded possession of the Spanish officers, who instantly agreed to deliver the place on the next day (30th.) at Noon, & every thing was arranged for that purpose. Laussat meant to garrison the forts with militia, & to appoint a person to every office civil & military to take the place of the Spanish incumbents. in all this he acted in concert with Clarke, mixing many Americans in the offices, & giving the command of the militia to a friend of Clarke’s. Claiborne embarked 100. militia Dec. 1 from Natchez for Fort Adams, & set out Dec. 2. by land for the same place, expecting to fall in with & carry on to that place 80. militia more. he would find Wilkinson there with all the regulars ready for embarcation, which probably took place on the 3d. or 4th. & they would arrive at N. Orleans the 6th. or 7th. if on the 6th. we shall hear of it Christmas night; if not till the 7th. we shall not hear it till the night of New year’s day. the Marquis of Casa Calva had ordered the barracks to be got ready to recieve & accomodate our troops, and proposed to embark all his own, the moment he had delivered the place, on board an armed vessel then lying ready to recieve them: so that they will be gone before the arrival of our troops. Laussat would hold the government about a week. this is for yourself & mr Eppes. my tender love to my dear Martha & Maria, and all the young ones, & affectionate salutations to yourself & mr Eppes.
               
                  Th: Jefferson
               
            